Citation Nr: 0417345	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.  

3.  Entitlement to service connection for alcohol abuse and 
substance abuse secondary to a service-connected condition.  

4.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Morgan G. Adams, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

A review of the veteran's substantive appeal, received in 
September 2003, shows that he requested a videoconference 
hearing before a Veterans Law Judge.  A hearing was scheduled 
for January 15, 2004, however, the veteran failed to appear.  
In a letter, received in February 2004, the veteran stated 
that he did not appear for his hearing because his attorney 
had been ill, and he requested another hearing.  In a notice, 
dated in March 2004, the veteran was notified that a hearing 
was scheduled on April 20, 2004.  The veteran failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file indicates that the veteran is 
receiving Social Security disability benefits.  See e.g., 
veteran's Financial Status Report, received in November 2003; 
letter from the SSA, dated in April 2000.  The records of the 
Social Security Administration (SSA), however, are not 
currently contained in the claims files.  On remand, the RO 
should attempt to obtain the veteran's SSA records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the Board will defer further appellate 
consideration of this case.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

2.  The RO should ascertain if, when and 
where the veteran has received any VA or 
non-VA treatment for any of the claimed 
conditions after February 2001 (i.e., 
after the most recent medical evidence of 
record).  The RO should obtain and 
associate with the claims folders all 
identified records.  

3.  The RO should readjudicate the issues 
currently on appeal.  If any of the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




